DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11-22, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “…values of the control parameters”. Claim 1 (upon which claim 5 depends) recites “a control parameter or parameters”. Therefore, claim 5 lacks antecedent basis in the case of only a single control parameter. This rejection may be overcome by amending claim 5 to recite “…values of the control parameter or parameters”.
Claim 11 recites variables X, Y, and I which are undefined. Although these parameters are defined in claim 3, claim 11 does not depend upon claim 3 and therefore it is unclear what values are represented by these variables.
Claim 11 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the variable I, which is undefined. Although this parameter is defined in claim 3, claim 12 does not depend upon claim 3 and therefore it is unclear what value is represented by this variable.
Claim 13 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites “the control parameter”. Claim 1 (upon which claim 14 depends) recites “a control parameter or parameters”. Therefore, claim 14 lacks antecedent basis in the case of plural control parameters. This rejection may be overcome by amending claim 14 to recite “the control parameter or parameters”.
Claim 15 recites “the control parameter”. Claim 1 (upon which claim 15 depends) recites “a control parameter or parameters”. Therefore, claim 15 lacks antecedent basis in the case of plural control parameters. This rejection may be overcome by amending claim 15 to recite “the control parameter or parameters”.
Claim 16 recites “the control parameters”. Claim 1 (upon which claim 16 depends) recites “a control parameter or parameters”. Therefore, claim 16 lacks antecedent basis in the case of a single control parameters. This rejection may be overcome by amending claim 16 to recite “the control parameter or parameters”.
Claim 17 recites “the spectrum”. However, claim 16 recites “each spectrum” of a plurality of spectra. Therefore it is unclear which of the plural spectra is referenced by the recitation of “the spectrum”.
Claim 18 recites “the control parameter”. Claim 1 (upon which claim 18 depends) recites “a control parameter or parameters”. Therefore, claim 18 lacks antecedent basis in the case of plural control parameters. This rejection may be overcome by amending claim 18 to recite “the control parameter or parameters”.
Claim 19 recites “the control parameter”. Claim 1 (upon which claim 19 depends) recites “a control parameter or parameters”. Therefore, claim 19 lacks antecedent basis in the case of plural control parameters. This rejection may be overcome by amending claim 19 to recite “the control parameter or parameters”.
Claim 20 inherits the limitations of claim 15.
Claim 21 recites “the control parameter”. Claim 1 (upon which claim 21 depends) recites “a control parameter or parameters”. Therefore, claim 21 lacks antecedent basis in the case of plural control parameters. This rejection may be overcome by amending claim 21 to recite “the control parameter or parameters”.
Claim 22 inherits the limitations of claim 20.
In claim 24, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Allowable Subject Matter
Claims 1-4, 6-10, 23, and 25-31 are allowed.

Regarding independent claim 1; Grothe, Jr. et al. U.S. PGPUB No. 2014/0138537 discloses a method of analyzing a structure of a composition of matter in a sample comprising: obtaining a data set comprising a plurality of spectra from the composition, from a first 5method of analysis (“generating a multiplexed mass spectrum comprising a superposed plurality of product-ion mass spectra comprising a plurality of product-ion types” [Abstract]); dividing each of the spectra into a plurality of bins (“n various embodiments, the step (d) of storing at least one new entry in the mass-spectral library relating to the recognized additional contribution may comprise: (d1) creating an additional column in a matrix D defined by D=             
                
                    
                        
                            
                                
                                    
                                        d
                                        1,1
                                    
                                    
                                        d
                                        1,2
                                    
                                
                                
                                    
                                        d
                                        2,1
                                    
                                    
                                        d
                                        2,2
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        …
                                    
                                    
                                        d
                                        1
                                        ,
                                        K
                                    
                                
                                
                                    
                                        …
                                    
                                    
                                        d
                                        2
                                        ,
                                        K
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        …
                                    
                                    
                                        …
                                    
                                
                                
                                    
                                        d
                                        N
                                        ,
                                        1
                                    
                                    
                                        d
                                        N
                                        ,
                                        2
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        …
                                    
                                    
                                        …
                                    
                                
                                
                                    
                                        …
                                    
                                    
                                        d
                                        N
                                        ,
                                        K
                                    
                                
                            
                        
                    
                
            
         = [dn,k]NxK wherein each element dn,k is an observed intensity of a k.sup.th product-ion spectrum of the segment of the mass spectral library at an n.sup.th m/z bin position” [0023]). However, although Grothe discloses calculating an error covariance matrix “to determine the appropriate threshold for accepting low abundance ions versus setting noisy fluctuations in estimated abundances to zero” [0063], Grothe does not disclose determining a control parameter or parameters indicative of synchronized fluctuations in signal intensity across some or all bins, resulting in universal correlation between said bins; determining a partial covariance of different bins across the plurality of spectra using 10the control parameter or parameters to correct the correlation of intensity fluctuations between said bins. 
Moser et al. U.S. PGPUB No. 2009/0307248 discloses a data analysis including calculating a partial covariance for “data contained within bin n” [0047]. However, Moser does not disclose dividing spectra generated from a composition into a plurality of bins. Therefore, Moser does not disclose determining a partial covariance of different bins across the plurality of spectra using 10the control parameter or parameters to correct the correlation of intensity fluctuations between said bins.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method of analyzing a structure of a composition of matter in a sample comprising: determining a partial covariance of different bins across the plurality of spectra, which are divided into the bins, using 10aaaa control parameter or parameters indicative of synchronized fluctuations in signal intensity across some or all bins to correct a correlation of intensity fluctuations between said bins.

Regarding dependent claims 2-4, 6-10, 23, 25, 26, 27, 28, 29, 30, and 31; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881